Per Curiam,
The facts of this case and the questions arising thereon are *373sufficiently presented in the master’s report, as amended, and in the opinion of the learned president of the common pleas, and need not be restated.
In the absence of testimony on which the learned master’s findings of fact were based, we must assume that said findings are correct, at least in so far as they were approved by the court and form the basis of its decree. Starting then with that assumption, we have considered the conclusions drawn from the facts thus established, so far as their correctness is challenged by the specifications of error, and we find nothing in either of them that requires a reversal or modification of the decree. The controlling questions have been sufficiently considered by the learned master and court below, and have been so satisfactorily disposed of that further elaboration of either of them would serve no useful purpose. If any injustice has been done to the defendants, it has escaped our notice.
Decree affirmed and appeal dismissed with costs to be paid by appellants.